Curia per
Colcock, J.
Wé concur with the presiding Judge in this case. The nonsuit was very properly ordered; for the power to renew did not authorize Cree" *439to alter the form of the note, so as to change the respective responsibilities of the parties, which he has most unquestionably dono, Chitty, SO to SI I do not think that it was ever doubted before, that the indorsers of a note are liable in the order in which they indorse ; and that it very often happen*; that notes are indorsed by a second or third indorser more on the reliance, which is placed on the responsibility of the preceding indorser, than on that of the maker of the note. , The motion is dismissed.